 
Exhibit 10(s)


SUMMARY SHEET
OF
2010 COMPENSATION
 
Director Compensation
 
Employee Directors
 
Directors who are employees of the Company receive no separate compensation for
Board service. Mr. Alley is the only director who is also an employee of the
Company.
 
Non-Employee Directors
 
During 2010, each non-employee director is expected to receive:
 
Annual Retainer:
 
·
January 2010 through June 2010:
 

 
o
$6,000 cash retainer, prorated for any partial year of service.

 
·
July 2010 through December 2010:

 
o
$12,000 cash retainer, prorated for any partial year of service.



Meeting Fees:
 
·
January 2010 through June 2010:

 
o
$450 cash fee for each Board of Directors meeting attended.

 
o
$300 cash fee for each committee meeting attended.

 
·
July 2010 through December 2010:

 
o
$900 cash fee for each Board of Directors meeting attended.

 
o
$600 cash fee for each committee meeting attended.



Presiding Independent Director/Committee Chair Fees:
 
·
January 2010 through June 2010:

 
o
$500 fee payable in two quarterly payments to committee chairs.

 
·
July 2010 through December 2010:

 
o
$1,000 fee payable in two quarterly payments to committee chairs.



Other:
 
·
January 2010 through June 2010:

 
o
$450 additional fee for each full day spent in training at seminars or other
training sessions approved in advance by the Chairman of the Board.

 
·
July 2010 through December 2010:

 
o
$900 additional fee for each full day spent in training at seminars or other
training sessions approved in advance by the Chairman of the Board.


 
 

--------------------------------------------------------------------------------

 


Compensation of Named Executive Officers
 
The executive officers of the Company serve at the discretion of the Board of
Directors.  The following are the current base salaries effective February 1,
2010, for the Company’s Chief Executive Officer, Chief Financial Officer and its
other most highly compensated current executive officers who will be identified
in the Company's proxy statement for the 2010 annual meeting (the "named
executive officers"):
 
Michael J. Alley, Chairman, and Chief Executive Officer
  $ 300,000            
Michael B. Carroll, Executive Vice-President and Chief Financial Officer and
Assistant Secretary
  $ 225,000            
Roger M. Duncan, Executive Vice-President, Retail Manager and Community Markets
Manager of Integra Bank N.A.;  President of Evansville Region
  $ 235,000            
John W. Key, Executive Vice-President, Chief Credit and Risk Officer
  $ 225,000  



The Compensation Committee of the Board of Directors determines and approves the
compensation payable to the executive officers.  All of the executive officers,
except Mr. Alley, are parties to Change in Control Benefits Agreements; however,
as a participant in the Capital Purchase Program, we are restricted in the form
and type of compensation we may pay to the named executive officers and our most
highly compensated employees.

 
-2-

--------------------------------------------------------------------------------

 